 

Exhibit 10.15

Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed. 
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “AGREEMENT”) is made effective as of the 10th of
January 2020 (the “EFFECTIVE DATE”), by and among Axsome Therapeutics, Inc., a
corporation organized and existing under the laws of Delaware with offices at
200 Broadway, 3rd Floor, New York, NY 10038 (“AXSOME”) and Pfizer Inc., a
corporation organized and existing under the laws of Delaware with offices at
235 East 42nd Street, New York, NY 10017 (“PFIZER”). AXSOME and PFIZER may, from
time-to-time, be individually referred to as a “PARTY” and collectively referred
to as the “PARTIES”.

WHEREAS, AXSOME wishes to receive and PFIZER wishes to grant certain licenses to
certain rights to intellectual property related to the compound reboxetine and
its enantiomeric form, esreboxetine on the terms and conditions set forth
herein; and

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which the PARTIES hereby acknowledge, the PARTIES hereby agree as
follows:

1.         Definitions; Interpretation.  Except where the context expressly
requires otherwise, (a) the use of any gender herein shall be deemed to
encompass references to either or both genders, and the use of the singular
shall be deemed to include the plural (and vice versa), (b) the words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation", (c) the word "will" shall be construed to have the same meaning and
effect as the word "shall", (d) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (e) any reference
herein to any PERSON shall be construed to include the PERSON's successors and
assigns, (f) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this AGREEMENT in its entirety and not to
any particular provision hereof, (g) all references herein to Sections, Exhibits
or Schedules shall be construed to refer to Sections, Exhibits or Schedules of
this AGREEMENT, and references to this AGREEMENT include all Exhibits and
Schedules hereto, (h) the word "notice" means notice in writing (whether or not
specifically stated) and shall include notices, consents, approvals and other
written communications contemplated under this AGREEMENT, (i) provisions that
require that a PARTIES, the PARTIES or any committee hereunder "agree",
"consent" or "approve" or the like shall require that such agreement, consent or
approval be specific and in writing, whether by written agreement, letter,
approved minutes or otherwise (but excluding e-mail and instant

1

 

 



 

messaging), (j) references to any specific law, rule or regulation, or article,
section or other division thereof, shall be deemed to include the then-current
amendments thereto or any replacement or successor law, rule or regulation
thereof and (k) the term "or" shall be interpreted in the inclusive sense
commonly associated with the term "and/or".    The following definitions shall
have the meanings set forth below:

1.1       “AFFILIATE” means, with respect to a PARTY, any PERSON that controls,
is controlled by, or is under common control with that PARTY.  For the purpose
of this definition only,  “control” shall mean: (a) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity, whether through the ownership of voting securities or
other ownership interest, by contract or otherwise, or (b) the ownership,
directly or indirectly, of fifty percent (50%) or more of the voting securities
or other ownership interest of such entity.

1.2       “AGREEMENT” has the meaning set forth in the PREAMBLE.

1.3       “API” means an active pharmaceutical ingredient.

1.4       “APPLICABLE LAW” means any applicable law, statute, rule, regulation,
order, judgment or ordinance of, if applicable, any GOVERNMENTAL AUTHORITY.

1.5       “AXSOME INDEMNITEES” has the meaning set forth in Section 12.2.

1.6       “BANKRUPTCY CODE” means the United States Bankruptcy Code, as amended
or under any similar laws or statutes of the United States or any state thereof.

1.7       “BANKRUPTCY EVENT” means the occurrence of any of the following: (a)
the institution of any bankruptcy, receivership, insolvency, reorganization or
other similar proceedings by or against a PARTY under any bankruptcy,
insolvency, or other similar law now or hereinafter in effect, including any
section or chapter of the BANKRUPTCY CODE, where in the case of involuntary
proceedings such proceedings have not been dismissed or discharged within ninety
(90) days after they are instituted, (b) the insolvency or making of an
assignment for the benefit of creditors or the admittance by a PARTY of any
involuntary debts as they mature, (c) the institution of any reorganization,
arrangement or other readjustment of debt plan of a PARTY not involving the
BANKRUPTCY CODE, (d) appointment of a receiver for all or substantially all of a
PARTY’s assets, or (e) any

2

 

 



 

corporate action taken by the board of directors of a PARTY in furtherance of
any of the foregoing actions.

1.8       “BUSINESS DAY” means any day other than a Saturday, a Sunday or a day
on which commercial banks located in New York, New York are authorized or
required by APPLICABLE LAW to remain closed.

1.9       “CALENDAR QUARTER” means any of the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.

1.10     “CALENDAR YEAR” means each calendar year from the first day of the
month of January until the last day of the month of December.

1.11     “CAP” has the meaning set forth in Section 13.2.

1.12     “CDA” has the meaning set forth in Section 18.11.

1.13     “CLAIM” means any demand, claim, action or proceeding (whether criminal
or civil, in contract, tort or otherwise) for losses, damages (including for
consequential damages, lost profits or punitive damages), liabilities, costs and
expenses (including for attorneys’ fees).

1.14     “CLINICAL TRIAL” means a human clinical study conducted on human
subjects that is designed to (a) investigate whether or establish that a
pharmaceutical product is reasonably safe for continued testing, (b) investigate
the safety and efficacy of the pharmaceutical product for its intended use, and
to define warnings, precautions and adverse reactions that may be associated
with the pharmaceutical product in the dosage range to be prescribed or (c)
support REGULATORY APPROVAL of such pharmaceutical product or label expansion of
such pharmaceutical product.  Without limiting the foregoing, CLINICAL TRIAL
includes phase 1,  phase 2 and phase 3 clinical investigations as such terms are
defined in Section 312.21 of Title 21 of the Code of Federal Regulations in the
United States of America.

1.15     “COMBINATION PRODUCT” means a PRODUCT that contains a COMPOUND and at
least one other NON-COMPOUND API.

1.16     “COMMERCIALIZE” means with respect to subject matter that is a COMPOUND
or a PRODUCT, to market, promote, distribute, offer for sale, sell or otherwise
commercialize such subject matter.  COMMERCIALIZED and COMMERCIALIZATION has the
corresponding meaning.

1.17     “COMMERCIALLY REASONABLE EFFORTS” means, with respect to the efforts
and resources to be expended by a PARTY and with respect to any objective, those
reasonable, good faith efforts and resources expended to accomplish such
objective, including relating to the DEVELOPMENT, MANUFACTURING or
COMMERCIALIZATION of a COMPOUND or PRODUCT, as commonly dedicated by a company
of similar size and resources in the research-based pharmaceutical industry in
performing applicable activities with respect to a product of similar commercial
potential at a similar stage in its lifecycle, in each case taking into account
issues of safety and efficacy, product profile, the proprietary position, the
then-current competitive environment for such product and the likely timing of
such product’s entry into the market,

3

 

 



 

the regulatory environment and the status of such product, profitability
(including pricing and reimbursement) and other relevant scientific, technical,
regulatory and commercial factors.

1.18     “COMPOUND” means reboxetine and or esreboxetine and any salt, solvate,
hydrate, stereoisomer, prodrug, metabolite, isomer, enantiomer, tautomer or
polymorph of any of the foregoing compounds described in clauses (a), (b) or
(c).

1.19     “CONFIDENTIAL INFORMATION” has the meaning set forth in Section 9.1.

1.20     “CONTROL” means, with respect to any INTELLECTUAL PROPERTY RIGHTS or
other rights to provide data or other information, the legal authority or right
(whether by ownership, license or otherwise) of a PARTY to grant a license or a
sublicense of or under such INTELLECTUAL PROPERTY RIGHTS to the other PARTY or
provide such data or other information to such other PARTY as set forth in this
AGREEMENT without breaching the terms of any agreement with a THIRD PARTY.
 “CONTROLLED” and “CONTROLLING” have the corresponding meanings.

1.21     “DEVELOP” means with respect to subject matter that is a COMPOUND or a
PRODUCT, to conduct any and all research and development activities necessary to
obtain REGULATORY APPROVAL of such subject matter.    “DEVELOPED”,  “DEVELOPING”
and DEVELOPMENT have corresponding meanings.

1.22     “DISPUTE” has the meaning set forth in Section 17.1.

1.23     “EFFECTIVE DATE” has the meaning set forth in the PREAMBLE.

1.24     “ELECTION NOTICE” has the meaning set forth in Section 8.3.7.

1.25     “EXPLOIT” means with respect to subject matter that is a  COMPOUND or a
 PRODUCT,  any one or more of the following: to DEVELOP, to MANUFACTURE, to use,
to COMMERCIALIZE or to otherwise to exploit the subject matter.  “EXPLOITATION”,
“EXPLOITING” and “EXPLOITED” has the corresponding meaning.

1.26     “FDA” means the United States Food and Drug Administration, or a
successor federal agency thereto.

1.27     “FIELD” means the treatment, diagnosis or prevention of any disease or
condition in humans.

1.28     “FIRST COMMERCIAL SALE” means, with respect to a PRODUCT, the first
sale of such PRODUCT to a THIRD PARTY by AXSOME, AXSOME’s AFFILIATE or a PRODUCT
TRANSFEREE in the TERRITORY.

1.29     “FORCE MAJEURE EVENT” has the meaning set forth in Section 18.4.

1.30     “GAAP” means United States generally accepted accounting principles,
consistently applied.

1.31     “GENERIC COMPETITION” means, with respect to a PRODUCT, the condition
in which the aggregate market share in the TERRITORY during a CALENDAR QUARTER
of a GENERIC PRODUCT is [***] percent  ([***]%) or more by unit volume (based on
data provided by a reliable THIRD PARTY data source mutually agreed to by

4

 

 



 

the PARTIES) of combined unit sales of the PRODUCT and all applicable GENERIC
PRODUCTS.

1.32     “GENERIC PRODUCT” means, with respect to a PRODUCT, any pharmaceutical
product that (a) is sold by a THIRD PARTY in the TERRITORY without the prior
authorization of AXSOME, an AFFILIATE of AXSOME or a PRODUCT TRANSFEREE, (b)
receives approval, registration, license or authorization to sell such product
in the TERRITORY in full or partial reliance on the REGULATORY APPROVAL of the
PRODUCT and (c) is determined by a REGULATORY AUTHORITY to be therapeutically
equivalent to and substitutable with the PRODUCT, it being acknowledged that the
foregoing standard is intended to be generally consistent with the standard set
forth in the preface to the Approved Drug Products with Therapeutic Equivalence
Evaluations (commonly known as the Orange Book, as amended from time to time)
published by the U.S. Food and Drug Administration.   For avoidance of doubt,
GENERIC PRODUCT includes a product approved under Section 505(j) of the United
States Federal Food, Drug, and Cosmetic Act.

1.33     “GOVERNMENTAL AUTHORITY” means any court, agency, department, authority
or other instrumentality of national, state, country, city or other political
subdivision.

1.34     “INDEMNITEE” is defined in Section 12.3.

1.35     “INDEMNITOR” is defined in Section 12.3.

1.36     “INTELLECTUAL PROPERTY RIGHTS” means any and all trade secrets,
copyrights,  PATENT RIGHTS, trademarks, moral rights, KNOW-HOW and any and all
other intellectual property or proprietary rights now known or hereafter
recognized in any jurisdiction.

1.37     “KNOW-HOW” means any proprietary invention, discovery, development,
data, information, process, method, technique or other know-how, whether or not
patentable.

1.38     “KNOWLEDGE” means, with respect to a PARTY, the actual knowledge of the
PARTY’s in-house patent counsel employed by the PARTY whose area of
responsibility relates to the representation or warranty that the PARTY makes
under this AGREEMENT.

1.39     “LICENSED IP” means, collectively, the LICENSED PATENT RIGHTS and
LICENSED KNOW-HOW.

1.40     “LICENSED KNOW-HOW” means all KNOW-HOW that is listed in the TRANSFER
SCHEDULE.

1.41     “LICENSED PATENT RIGHTS” means all PATENT RIGHTS listed in Schedule
1.40; and all PATENT RIGHTS resulting from any interference, inter partes
review, reexamination, reissue or revival of any of the foregoing PATENT RIGHTS;
and extensions or restorations of any of the foregoing, by existing or future
extension or restoration mechanisms, including patent term adjustments, patent
term extensions, supplementary protection certificates and the equivalent
thereof.

1.42     “MANUFACTURE” means with respect to subject matter that is a COMPOUND,
a PRODUCT or a component thereof, to make, produce, manufacture, process, fill,
finish,

5

 

 



 

package, label, perform quality assurance testing, release, ship or store such
subject matter.    “MANUFACTURING” and “MANUFACTURED” has the corresponding
meaning.

1.43     “MARGINAL ROYALTY” means for each MARGINAL SALES RANGE an amount equal
to the applicable NET SALES within the MARGINAL SALES RANGE multiplied by the
corresponding MARGINAL ROYALTY RATE.

1.44     “MARGINAL ROYALTY RATES” means the royalty rates set forth in Schedule
5.5 that correspond to each of the MARGINAL SALES RANGES.

1.45     “MARGINAL SALES RANGES” means for each PRODUCT the ranges as set forth
in Schedule 5.5 of NET SALES in a CALENDAR YEAR of the PRODUCT that are made
during the ROYALTY TERM.

1.46     “MILESTONE PAYMENTS” means, collectively, the REGULATORY
APPROVAL MILESTONE PAYMENTS and the SALES MILESTONE PAYMENTS.

1.47     “NET SALES” means, with respect to a PRODUCT distributed or sold in the
TERRITORY to THIRD PARTIES by AXSOME,  AXSOME’s AFFILIATES or any PRODUCT
TRANSFEREE, gross receipts from sales of such PRODUCTS in the TERRITORY, less in
each case (a) sales returns and allowances actually paid, granted or accrued,
including trade, quantity and cash discounts and other adjustments, including
those granted   on account of price adjustments, billing errors, rejected goods,
damaged or defective goods, recalls, returns, rebates, chargebacks,
reimbursements or similar payments granted or given to wholesalers,
distributors, buying groups or other institutions, (b) customs or excise duties,
valued-added taxes, sales taxes, consumption taxes and other taxes (except
income taxes) or duties relating to sales, any payment in respect of sales to
the United States government, any state government or any foreign government, or
to any other governmental authority, or with respect to any
government-subsidized program or managed care organization, (c) freight and
insurance (to the extent that such costs are included in the amount invoiced to
customers and included in gross sales) up to but not more than [***] percent
 ([***]%) of the gross receipts from sales in the TERRITORY of the applicable
PRODUCTS, and (d) reasonable distributors’ and inventory management fees,
including fees for services provided by wholesalers and warehousing chains, in
connection with the sale and distribution of PRODUCTS.   NET SALES shall be
determined from AXSOME’s books and records maintained in accordance with GAAP
consistently applied.    NET SALES of a PRODUCT that is a COMBINATION PRODUCT
shall be calculated as set forth in Schedule 1.46.  For clarity, sales of a
PRODUCT between any of AXSOME, an AFFILIATE of AXSOME, and a PRODUCT
TRANSFEREE shall be disregarded for purposes of calculating NET SALES.  Any sale
made for academic research or clinical purposes or for a bona fide charitable
purpose at an invoice price equal

6

 

 



 

to or less than the costs of goods sold plus freight for the units sold shall
not be considered a “NET SALE”.

1.48     “NON-COMPOUND API” has the meaning set forth in Schedule 1.16.

1.49     "OTHER PRODUCT" has the meaning set forth in Schedule 1.16.

1.50     “PARTY” and “PARTIES” has the meaning set forth in the PREAMBLE.

1.51     “PATENT MAINTENANCE” has the meaning set forth in Section 8.3.

1.52     “PATENT PROSECUTION” has the meaning set forth in Section 8.3.

1.53     “PATENT RIGHTS” means any and all (a) issued patents, (b) pending
patent applications, including all provisional applications, divisions,
continuations, substitutions, continuations-in-part and renewals, and all
patents granted thereon, (c) patents-of-addition, re-examinations, reissues and
extensions or restorations by existing or future extension or restoration
mechanisms, including patent term adjustments, patent term extensions,
supplementary protection certificates or the equivalent thereof, (d) inventor’s
certificates, (e) other forms of government-issued rights substantially similar
to any of the foregoing and (f) United States and foreign counterparts of any of
the foregoing.

1.54     “PERSON” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

1.55     “PFIZER INDEMNITEES” has the meaning set forth in Section 12.1.

1.56     “PREAMBLE” means the first full paragraph of this AGREEMENT.

1.57     “PRODUCT” means a pharmaceutical product that contains or incorporates
one or more COMPOUNDs,  and which may also contain or incorporate one or more
NON-COMPOUND APIs.

1.58     “PRODUCT TRANSFEREE” means with respect to a PRODUCT a THIRD PARTY that
either: (a) directly receives from AXSOME or an AFFILIATE of AXSOME

7

 

 



 

rights to COMMERCIALIZE the PRODUCT; or (b) receives from another PRODUCT
TRANSFEREE rights to COMMERCIALIZE the PRODUCT.

1.59     “RECIPIENTS” has the meaning set forth in Section 9.2.

1.60     “REGULATORY APPROVAL” means, with respect to a PRODUCT,  any approval,
registration, license or authorization that is necessary to COMMERCIALIZE
such PRODUCT in the TERRITORY.

1.61     “REGULATORY APPROVAL MILESTONES” means the milestones set forth in
Schedule 5.3.

1.62     “REGULATORY APPROVAL MILESTONE PAYMENTS” means the payments set forth
in Schedule 5.3 that correspond to each of the REGULATORY APPROVAL MILESTONES.

1.63     “REGULATORY AUTHORITY” means any GOVERNMENTAL AUTHORITY responsible for
granting a REGULATORY APPROVAL.

1.64     “REGULATORY FILING” means, with respect to a PRODUCT, any submission to
a REGULATORY AUTHORITY of any appropriate application related to REGULATORY
APPROVAL, including, without limitation, any an investigational new drug
application, new drug application, submission to a regulatory advisory board,
marketing authorization application and any supplement or amendment thereto.

1.65     “RELEVANT RECORDS” has the meaning set forth in in Section 7.1.

1.66     “RESIDUALS” means, with respect to a PARTY, information in non-tangible
form which is retained in the unaided memory of individuals employed or retained
by such PARTY including ideas, concepts, know-how or techniques contained
therein.

1.67     “REVIEW PERIOD” has the meaning set forth in Section 15.3.

1.68     “ROFN” has the meaning set forth in Section 10.2.

1.69     “ROFN EXERCISE NOTICE” has the meaning set forth in Section 10.4.

1.70     “ROFN MILESTONE” means, with respect to a PRODUCT, the occurrence of
any of the following: (a) [***]; (b) [***]; (c) receipt by AXSOME, its AFFILIATE
or SUBLICENESEE (if applicable) of top-line data from a [***] of the [***];  or
(d) [***].

1.71     “ROFN NEGOTIATION PERIOD” has the meaning set forth in Section 10.1.

1.72     “ROFN NOTICE PERIOD” has the meaning set forth in Section 10.1.

1.73     “ROFN OFFER NOTICE” has the meaning set forth in Section 10.3.

1.74     “ROYALTY PAYMENTS” means for each PRODUCT and for each CALENDAR YEAR,
the sum of MARGINAL ROYALTIES paid in accordance with Section 5.5.

1.75     “ROYALTY TERM” means, with respect to each PRODUCT the period
commencing on the FIRST COMMERCIAL SALE of such PRODUCT and expiring upon the
later of: (a) [***] following the date of FIRST COMMERCIAL SALE of the PRODUCT,
(b) the expiration of all regulatory or data exclusivity for such PRODUCT in the
TERRITORY or (c) the date upon which the manufacture, use or sale of such
PRODUCT in such country would no longer infringe, but for the license granted
herein, a

8

 

 



 

VALID CLAIM of a LICENSED PATENT RIGHT covering such PRODUCT in the TERRITORY.

1.76     “SALES MILESTONES” means the milestones set forth in Schedule 5.4.

1.77     “SALES MILESTONE PAYMENTS” means the payments set forth in Schedule 5.4
that correspond to each of the SALES MILESTONES.

1.78     “SHARES” has the meaning set forth in Section 5.1.

1.79     “SHARE TRANSFER” has the meaning set forth in Section 5.1.

1.80     “SHARE TRANSFER AGREEMENT” means an agreement having the terms,
conditions and covenants set forth in Schedule 1.79.

1.81     “SHARE TRANSFER DATE” means the date which is the earlier of: (a) the
Date of the SHARE TRANSFER AGREEMENT; and (b) the date upon which the SHARE
TRANSFER occurs.

1.82     “SIGNIFICANT TRANSACTION” means with respect to a PRODUCT [***]. 

1.83     “SIGNIFICANT TRANSACTION PAYMENT” has the meaning set forth in Section
5.6.

1.84     “SIGNIFICANT TRANSACTION VALUE” means all compensation received by
AXSOME other than reimbursement of costs and expenses incurred by AXSOME,
including but not limited to patent costs, withholding taxes and other amounts
actually withheld from or deducted against the amounts paid to AXSOME.  

1.85     “SUBLICENSE” has the meaning set forth in Section 2.2.

1.86     “SUBLICENSEE” means a THIRD PARTY that has been granted a SUBLICENSE
pursuant to Section 2.2.

1.87     “TAX ACTION” has the meaning set forth in Section 6.9.2.

1.88     “TERM” has the meaning set forth in Section 14.1.

1.89     “TERRITORY” means the territory of the United States of America.

1.90     “THIRD PARTY” means any PERSON other than a PARTY or an AFFILIATE of a
PARTY.

1.91     “THIRD PARTY INFRINGEMENT” has the meaning set forth in Section 8.4.1.

1.92     “THIRD PARTY ROYALTIES” means with respect to a PRODUCT any royalties
on the NET SALES of the PRODUCT that are NECESSARY to be paid for a license that
is granted under a PATENT RIGHT of a THIRD PARTY.  “NECESSARY” as used in this
Section 1.91 means with respect to a PATENT RIGHT, that the PATENT RIGHT would
be infringed, if not for the grant of such license, by activity that has
actually occurred in

9

 

 



 

the DEVELOPMENT, MANUFACTURE or COMMERCIALIZATION of the PRODUCT.

1.93     “TRANSFER SCHEDULE” means the schedule of documents set forth in
Schedule 1.92 relating to the LICENSED KNOW-HOW.

1.94     “UPFRONT PAYMENT” has the meaning set forth in Section 5.2.

1.95     “VALID CLAIM” means with respect to a particular country, a claim of a
PATENT RIGHT within the LICENSED PATENT RIGHTS that: (a) with respect to an
issued and unexpired patent, (i) has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental
authority of competent jurisdiction, which decision is unappealed or
unappealable within the time allowed for appeal and (ii) has not expired or been
cancelled, withdrawn, abandoned, disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise and (b) with respect to a
pending patent application, has been prosecuted in good faith, has not been
abandoned or finally disallowed without the possibility of appeal or refiling of
such application.

1.96     “VAT” has the meaning set forth in Section 6.9.1.

2.         License Grant

2.1       Subject to the terms and conditions of this AGREEMENT, PFIZER hereby
grants to AXSOME an exclusive (even as to PFIZER), sublicensable (subject to
Section 2.2), royalty-bearing right and license under the LICENSED IP to EXPLOIT
the COMPOUNDS and the PRODUCTS in the FIELD within the TERRITORY.

2.2       Sublicense Rights.  Subject to the provisions of Section 2.2.1,
 AXSOME shall be entitled to sublicense the rights granted to it by PFIZER under
this AGREEMENT to: (a) an AFFILIATE of AXSOME;  (b) THIRD PARTIES; and (c)
pursuant to an applicable SIGNIFICANT TRANSACTION provided that all of the
provisions of Section 10 relating to the ROFNs have been complied with, (each
such sublicense, a “SUBLICENSE”).  Notwithstanding the foregoing, the
requirements set forth in Subsection 2.2.1 and 2.2.3 do not apply to SUBLICENSES
granted by AXSOME to THIRD PARTIES to the extent necessary for conducting
DEVELOPMENT or MANUFACTURING activities on behalf of AXSOME pursuant to this
AGREEMENT only (e.g., contract manufacturing organizations, clinical research
organizations).

2.2.1    All SUBLICENSES granted to THIRD PARTIES (except for those granted for
purposes of DEVELOPMENT or MANUFACTURING on behalf of AXSOME or an AFFILIATE of
AXSOME)  shall: (a) be in writing duly executed by AXSOME and the applicable
THIRD PARTY; (b) not include any term, condition or covenant that is
inconsistent or contrary to those set forth in this AGREEMENT; (c)  include
PFIZER as a third party beneficiary with the right to enforce the terms,
 conditions and covenants thereunder to the extent related to PFIZER’s rights
granted under this AGREEMENT;  (d)  prohibit the SUBLICENSEE from granting
further SUBLICENSES;  (e)  not include any term, condition or provision that
restricts or adversely impacts the ROFN; and (f) include provisions consistent
with Section 14.5.2.



10

 

 



 

2.2.2    In no event shall any SUBLICENSE relieve AXSOME of any of its
obligations under this AGREEMENT.

2.2.3    AXSOME shall furnish to PFIZER a true and complete copy of each
SUBLICENSE granted to THIRD PARTIES (except for those granted for purposes of
DEVELOPMENT or MANUFACTURING on behalf of AXSOME or an AFFILIATE of AXSOME)  and
each amendment thereto, within thirty (30) days after such SUBLICENSE or
amendment having been executed; provided that AXSOME may redact any terms not
necessary to confirm compliance with the terms of this AGREEMENT.

2.3       Retained Rights.   AXSOME acknowledges and agrees that PFIZER shall
retain the following rights under the LICENSED IP: (a) to conduct (or have
conducted) directly or by contractors or collaborators in the TERRITORY any
research and development activities solely on behalf of PFIZER or its AFFILIATES
solely for use outside the Territory; (b) to supply in the TERRITORY through
[***] small quantities of the COMPOUNDS to suppliers of research reagents solely
as research reagents;  (c) to supply small quantities of the COMPOUNDS to THIRD
PARTIES in the TERRITORY for academic, educational or other non-commercial
research purposes (provided no such use of the COMPOUNDS is for human or
veterinary clinical purposes); and (d) to MANUFACTURE or have MANUFACTURED the
COMPOUNDS and PRODUCTS in the TERRITORY, but solely for the purposes of
MANUFACTURING, DEVELOPMENT, COMMERCIALIZATION or other EXPLOITATION (or having
MANUFACTURED, DEVELOPED, COMMERCIALIZED or otherwise EXPLOITED) outside of the
TERRITORY.  For clarity, no provision of this AGREEMENT shall be deemed to
restrict either PARTY’s rights to perform activities permitted under APPLICABLE
LAW of the TERRITORY related to safe harbor, research exemptions, executive
declarations of urgent public health needs or the like (e.g., exemptions under
35 USC 271(e)(1)).

2.4       Residuals.  PFIZER shall be permitted to use for any purpose the
RESIDUALS resulting from its access to or work with any COMPOUND,  PRODUCT
or LICENSED IP.

2.5       No Additional Rights.  Nothing in this AGREEMENT shall be construed to
confer any rights upon AXSOME or PFIZER by implication, estoppel, or otherwise
as to any technology or INTELLECTUAL PROPERTY RIGHTS of the other PARTY or
its AFFILIATES other than the rights in LICENSED IP expressly granted herein,
regardless of whether such technology or INTELLECTUAL PROPERTY RIGHTS shall be
dominant or subordinate to any LICENSED IP.

3.         Transfer of Know-How.  Within thirty (30) days of the EFFECTIVE DATE,
PFIZER shall transfer to AXSOME the documentation and materials set forth in the
TRANSFER SCHEDULE. 

 

4.         Development; Manufacturing; Commercialization

4.1       Sole Responsibility, Authority and Control.   As  between the PARTIES
and subject to the provisions of Section 2.3 (retained rights), AXSOME shall
have sole responsibility for the cost and expenses of, and the sole authority
over and control of the DEVELOPMENT, MANUFACTURE, seeking and maintaining
REGULATORY

11

 

 



 

APPROVALS and COMMERCIALIZATION of COMPOUNDS and PRODUCTS in the TERRITORY for
the FIELD.

4.2       Diligence.  AXSOME shall use COMMERCIALLY REASONABLE EFFORTS and, if
applicable, shall ensure that its AFFILIATES and SUBLICENSEES use COMMERCIALLY
REASONABLE EFFORTS to DEVELOP, MANUFACTURE, seek and maintain REGULATORY
APPROVALS and COMMERCIALIZE the COMPOUNDS and PRODUCTS in the TERRITORY for the
FIELD.

4.3       Progress Reporting.  At least ninety (90) days prior to the start of
each CALENDAR YEAR, AXSOME shall provide to PFIZER a report including (a) an
update on the progress of AXSOME’s DEVELOPMENT and COMMERCIALIZATION activities,
including studies completed or in progress, studies planned, and key
achievements to date in the CALENDAR YEAR, (b) a summary of the planned
DEVELOPMENT and COMMERCIALIZATION activities for the upcoming CALENDAR YEAR,
including studies completed or in progress, studies planned, and key
achievements and milestones that are expected and (c) a non-binding three (3)
year forecast of payments that are anticipated to be made to PFIZER pursuant to
Section 5, on a CALENDAR QUARTER basis for the first year and on a CALENDAR YEAR
basis for the second and third years, provided however that AXSOME shall not be
required to provide a forecast of ROYALTY PAYMENTS until after the first report
of ROYALTY PAYMENT pursuant to Section 5.5.4 is provided to PFIZER.  With
respect to the foregoing, AXSOME shall be obligated to use no more than
COMMERCIALLY REASONABLE EFFORTS to provide the key achievements and milestones
that are expected and the non-binding forecast of payments under Subsection (c)
of this Section 4.3.  AXSOME would make available on a quarterly basis for a
reasonable period of time, knowledgeable personnel to respond to questions from
PFIZER or its AFFILIATES pertaining to the development and commercialization of
the PRODUCT in order to assist PFIZER or its AFFILIATES with fulfilling any of
PFIZER’s or its AFFILIATES revenue recognition procedures as they pertain to
payments owed or potentially owed to PFIZER under this AGREEMENT.

 

5.         Consideration

5.1       Equity.  In consideration of the licenses and rights granted to AXSOME
hereunder, AXSOME shall on the SHARE TRANSFER DATE issue to PFIZER,  that number
of shares of AXSOME's common stock (the “SHARES”) having a value in the amount
set forth in Schedule 5.1 based on the average closing price of the
AXSOME’s common stock on the U.S. public market or exchange in which AXSOME
shares are listed or traded for the ten (10) consecutive trading days
immediately preceding the date of this AGREEMENT (the “SHARE TRANSFER”).  On the
EFFECTIVE DATE the PARTIES shall enter into the SHARE TRANSFER AGREEMENT setting
forth the terms and conditions of the SHARE TRANSFER, which shall include a
restriction on the sale by PFIZER of the SHARES prior to the first anniversary
of the EFFECTIVE DATE.

Upfront Payment.

 

5.2.1    As additional consideration of the licenses and rights granted to
AXSOME hereunder, AXSOME shall pay to PFIZER a one-time, upfront, non-refundable
and

12

 

 



 

non-creditable payment in the amount set forth in Schedule 5.2 (the “UPFRONT
PAYMENT”).

5.2.2    The UPFRONT PAYMENT shall be paid as set forth in Section 6.1.

5.3       Regulatory Approval Milestone Payments 

 

5.3.1    As additional consideration of the licenses and rights granted to
AXSOME hereunder, AXSOME shall pay to PFIZER the REGULATORY APPROVAL MILESTONE
PAYMENTS after achievement of the corresponding REGULATORY APPROVAL MILESTONE
set forth in Schedule 5.3 is achieved.

5.3.2    The REGULATORY APPROVAL MILESTONE PAYMENTS shall be paid as set forth
in Section 6.2.

5.4       Sales Milestone Payments.  As additional consideration of the licenses
and rights granted to AXSOME hereunder, AXSOME shall pay to PFIZER the SALES
MILESTONE PAYMENTS set forth in Schedule 5.4 as follows:

5.4.1    SALES MILESTONE PAYMENTS shall be paid after achievement of the
corresponding SALES MILESTONES 1 to 3;

5.4.2    On or after [***] from the FIRST COMMERCIAL SALE of any PRODUCT and
after SALES MILESTONE 4 has been achieved, AXSOME shall pay PFIZER the SALES
MILESTONE PAYMENT that corresponds to SALES MILESTONE 4, provided that: (a) the
SALES MILESTONE PAYMENT corresponding to SALES MILESTONE 1 has not yet been
paid; and (b) upon the subsequent achievement of SALES MILESTONE 1, the SALES
MILESTONE PAYMENT that corresponds to SALES MILESTONE 1 shall be reduced by the
amount paid for SALES MILESTONE 4;

5.4.3    For clarity, in the event that more than one SALES MILESTONE is
attained in a CALENDAR YEAR, all applicable SALES MILESTONE PAYMENTS shall be
paid for the applicable CALENDAR YEAR; and

5.4.4    The SALES MILESTONE PAYMENTS shall be paid as set forth in Section 6.3.

5.5       Royalty Payments

5.5.1    Generally.  As additional consideration of the licenses and rights
granted to AXSOME hereunder, AXSOME shall pay to PFIZER for each PRODUCT the
ROYALTY PAYMENTS based on the corresponding MARGINAL ROYALTIES calculated on a
CALENDAR QUARTER basis beginning in the CALENDAR QUARTER of the FIRST COMMERCIAL
SALE of the PRODUCT until termination of the ROYALTY TERM for such PRODUCT,
subject to any applicable adjustments as set forth in Section 5.5.3.

5.5.2    Timing of Payments.  The ROYALTY PAYMENTS shall be paid as set forth in
Section 6.4.

5.5.3    Adjustments



13

 

 



 

(a)        For each PRODUCT, AXSOME shall be entitled to reduce the ROYALTY
PAYMENTS by [***] percent ([***]%) of any THIRD PARTY ROYALTIES actually paid to
a THIRD PARTY for the NET SALES corresponding to the ROYALTY PAYMENTS, provided
that such reduction shall be no more than that which reduces the ROYALTY PAYMENT
for the applicable NET SALES to [***]percent ([***]

(b)        For each PRODUCT, AXSOME shall be entitled to reduce the ROYALTY
PAYMENTS by [***] percent ([***]%) for any CALENDAR QUARTER in which GENERIC
COMPETITION exists in the TERRITORY, provided that such reduction shall be no
more than that which reduces the ROYALTY PAYMENT for the applicable NET SALES to
[***] percent ([***]).

(c)        The total reduction of ROYALTY PAYMENTS pursuant to Subsections (a)
and (b) of this Section 5.5.3 shall be no more than that which reduces the
ROYALTY PAYMENT for the applicable NET SALES to [***] percent ([***]).
 Notwithstanding the foregoing, if the reduction of ROYALTY PAYMENTS pursuant to
Subsections (a) and (b) of this Section 5.5.3 would result in a ROYALTY PAYMENT
for the applicable NET SALES of less than [***] percent  ([***]), the amount of
the excess shall be carried forward and treated as a royalty reduction under
this Section 5.5.3 in the following CALENDAR QUARTERS until all such amounts are
deducted. 

5.5.4    Reporting.  On or before [***] ([***]) days after each CALENDAR QUARTER
of the ROYALTY TERM, AXSOME shall provide PFIZER with a report for each
applicable PRODUCT that includes detailed information regarding applicable NET
SALES calculations (including any deductions that may be applicable) and
applicable ROYALTY PAYMENTS calculations.    All reports shall be the
CONFIDENTIAL INFORMATION of AXSOME.

5.5.5    Acknowledgement.  The PARTIES acknowledge that ROYALTY PAYMENTS for NET
SALES made in the absence of a VALID CLAIM covering a PRODUCT are paid as
partial consideration for the rights granted under this AGREEMENT that are other
than PATENT RIGHTS, including rights in the LICENSED KNOW-HOW.

5.6       Significant Transaction Payment.  In the event that AXSOME consummates
a SIGNIFICANT TRANSACTION with a THIRD PARTY on or before [***] ([***])
 [***]after the EFFECTIVE DATE, AXSOME shall pay PFIZER a payment of
[***]percent ([***]) of the SIGNIFICANT TRANSACTION VALUE actually received from
such THIRD PARTY pursuant to the SIGNIFICANT TRANSACTION (the

14

 

 



 

“SIGNIFICANT TRANSACTION PAYMENT”).  All SIGNIFICANT TRANSACTION PAYMENTS shall
be paid in accordance with Section 6.5.

6.         Payments

6.1       Upfront Payment.  AXSOME shall pay to PFIZER the UPFRONT PAYMENT on
the EFFECTIVE DATE.    

6.2       Regulatory Approval Milestone Payments.  AXSOME shall pay to PFIZER
each REGULATORY APPROVAL MILESTONE PAYMENTS no later than [***] ([***])
 [***] following the occurrence of the corresponding REGULATORY APPROVAL
MILESTONE.

6.3       Sales Milestone Payments.  AXSOME shall pay to PFIZER the SALES
MILESTONE PAYMENTS within [***] ([***])  [***] after the end of the CALENDAR
QUARTER in which the applicable SALES MILESTONE is achieved.

6.4       Royalty Payments.  AXSOME shall pay to PFIZER the ROYALTY PAYMENTS
within [***] ([***])  [***] after the end of the applicable CALENDAR QUARTER.

6.5       Significant Transaction Payments.  AXSOME shall pay all SIGNIFICANT
TRANSACTION PAYMENTS within [***] ([***])  [***] of receipt by AXSOME of each
payment of consideration that corresponds to the applicable SIGNIFICANT
TRANSACTION.    

6.6       Other Payments.  All other payments under this AGREEMENT that are not
otherwise set forth in this Section 6 shall, unless otherwise specified, be paid
by AXSOME to PFIZER within [***] ([***])  [***] following receipt of an invoice
thereof from PFIZER.

6.7       Late Payments.  Any amount required to be paid by a PARTY hereunder
which is not paid on the date due shall bear interest at the highest rate
permitted by APPLICABLE LAW, but no more than at [***] percent ([***]) above the
thirty (30) day U.S. prime rate effective for the date such payment was due, as
reported in the Wall Street Journal.  Such interest shall be computed on the
basis of a year of three hundred sixty (360) days for the actual number of days
payment is delinquent.

6.8       Method of Payments.  All payments by AXSOME to PFIZER shall be made by
wire transfer via immediately available funds in U.S. Dollars to credit the bank
account set forth below or such other bank account as designated by PFIZER in
writing to AXSOME at least thirty (30) days before payment is due.  Any payment
which falls due on a date which is not a BUSINESS DAY may be made on the next
succeeding BUSINESS DAY. 

 

Bank Name:

[***]

Bank Country:

[***]

Bank Address:

[***]

Bank Account Number:

[***]

Routing / ABA Number

[***]



15

 

 



 

6.9    Taxes6.9.1    General.  It is understood and agreed between the PARTIES
that any payments made under this AGREEMENT are exclusive of any value added or
similar tax (“VAT”), which shall be added thereon as applicable.  In the event
any payments made by AXSOME to PFIZER pursuant to this AGREEMENT become subject
to withholding taxes under the APPLICABLE LAWS of any jurisdiction, AXSOME shall
deduct and withhold the amount of such taxes for the account of PFIZER to the
extent required by APPLICABLE LAW and such amounts payable to PFIZER shall be
reduced by the amount of taxes deducted and withheld, which shall be treated as
paid to PFIZER in accordance with this AGREEMENT.  To the extent that AXSOME is
required to deduct and withhold taxes on any payments under this AGREEMENT,
 AXSOME shall pay the amounts of such taxes to the proper GOVERNMENTAL AUTHORITY
in a timely manner and promptly transmit to the payee an official tax
certificate or other evidence of such withholding sufficient to enable PFIZER to
claim such payments of taxes. PFIZER shall provide any tax forms to AXSOME that
may be reasonably necessary in order for AXSOME not to withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty. 
Each PARTY shall provide the other with reasonable assistance to enable the
recovery, as permitted by APPLICABLE LAW, of withholding taxes, VAT, or similar
obligations resulting from payments made under this AGREEMENT, such recovery to
be for the benefit of the PARTY bearing such withholding tax or VAT.

 

6.9.2    Tax Actions.   Notwithstanding anything in this Agreement to the
contrary, if an action, including but not limited to any assignment or
sublicense of its rights or obligations under this AGREEMENT, or any failure to
comply with APPLICABLE LAWS or filing or record retention requirements (each a
 “TAX ACTION”) by a PARTY leads to the imposition of withholding tax liability
or VAT on the other Party that would not have been imposed in the absence of a
TAX ACTION or in an increase in such liability above the liability that would
have been imposed in the absence of such TAX ACTION, then (i) the sum payable by
the PARTY that caused the TAX ACTION (in respect of which such deduction or
withholding is required to be made) shall be increased to the extent necessary
to ensure that the other PARTY receives a sum equal to the sum which it would
have received had no TAX ACTION occurred and (ii) the sum payable by the PARTY
that caused a TAX ACTION (in respect of which such deduction or withholding is
required to be made) shall be made to the other PARTY after deduction of the
amount required to be so deducted or withheld, which deducted or withheld amount
shall be remitted in accordance with APPLICABLE LAW. For the avoidance of doubt,
a PARTY shall only be liable for increased payments pursuant to this Section
6.9.2 to the extent such PARTY engaged in a TAX ACTION that created or increased
a withholding tax or VAT on the other PARTY.

6.9.3    Cooperation.  The PARTIES agree to cooperate and produce on a timely
basis any tax forms or reports, including an IRS Form W-8BEN, reasonably
requested by the other PARTY in connection with any payment made by AXSOME to
PFIZER under this AGREEMENT.



16

 

 



 

7.         Records; Audit Rights

 

Relevant Records.  AXSOME shall maintain and if applicable, ensure that its
AFFILIATES and SUBLICENSEES maintain accurate financial books and
records pertaining to COMMERCIALIZATION of the PRODUCTS by AXSOME,  its
AFFILIATES or the applicable SUBLICENSEES, including any and all calculations of
the payments under this AGREEMENT (collectively, “RELEVANT RECORDS”). AXSOME
shall maintain the RELEVANT RECORDS for the longer of: (a) the period of time
required by APPLICABLE LAW, or (b) three (3) years following expiration or
termination of this AGREEMENT.

 

7.2       Audit Request.  PFIZER shall have the right during the term of this
AGREEMENT and for twelve (12) months thereafter to engage, at its own expense,
an independent auditor reasonably acceptable to AXSOME and subject to
obligations of confidentiality imposed by AXSOME, which shall be in accordance
with industry standards, to examine the RELEVANT RECORDS from time-to-time but
no more frequently than once every twelve (12) months, as may be necessary to
verify compliance of the payments made by AXSOME with the terms of this
AGREEMENT.   Such audit shall be requested in writing at least seven (7) days in
advance and shall be conducted during AXSOME’s normal business hours and
otherwise in a manner that minimizes any interference to AXSOME’s business
operations.

7.3       Audit Fees and Expenses.  PFIZER shall bear any and all fees and
expenses it may incur in connection with any such audit of the RELEVANT RECORDS;
 provided,  however, in the event an audit reveals an underpayment by AXSOME of
more than [***] percent ([***]%) as to the period subject to the audit, AXSOME
shall reimburse PFIZER for any reasonable and documented out-of-pocket costs and
expenses of the audit within thirty (30) days after receiving invoices thereof,
PFIZER shall have the right to examine the RELEVANT RECORDS of AXSOME up to once
every six (6) months for the two (2) year period following the audit revealing
such underpayment.

7.4       Payment of Deficiency; Overpayment.  If any audit establishes that
AXSOME underpaid any amounts due to PFIZER under this AGREEMENT, then AXSOME
shall pay PFIZER any such deficiency within thirty (30) days after receipt of
written notice thereof.  For the avoidance of doubt, such payment will be
considered a late payment pursuant to Section 6.7.   If any audit establishes
that AXSOME overpaid any amounts, then PFIZER  shall credit the amount of such
overpayment against future amount due under the AGREEMENT less the cost of the
audit or refund such overpayment less the cost of the audit to AXSOME if no
further amounts are due under the AGREEMENT within forty-five (45) days after
receipt of written notice thereof.    

8.         Intellectual Property

 

8.1       Pre-Existing IP.    Subject only to the rights expressly granted to
the other PARTY under this AGREEMENT, each PARTY shall retain all rights, title
and interests in and to any INTELLECTUAL PROPERTY RIGHTS that are owned,
licensed or sublicensed by such PARTY prior to or independent of this AGREEMENT.

8.2       Ownership of Patents; Assignment of Patents.  During the TERM, title
and ownership of the LICENSED PATENT RIGHTS shall remain with PFIZER or its

17

 

 



 

AFFILIATES as determined by PFIZER in its sole discretion.  PFIZER shall be
entitled to transfer or have transferred ownership and title of the LICENSED
PATENT RIGHTS to any of its AFFILIATES or to itself, as it deems necessary or
desirable in its sole discretion, without the need to obtain prior approval from
AXSOME; provided, however that such AFFILIATE is bound to the provisions of this
AGREEMENT. 

8.3       Patent Prosecution and Maintenance

8.3.1    Axsome Responsibility.  Upon the EFFECTIVE DATE, AXSOME shall be solely
responsible for (subject to the provisions of Section 8.3.7 relating to the
failure to prosecute or maintain) at its sole cost and expense and shall:

(a)        Prosecute on behalf of and in the name of PFIZER or PFIZER’s
AFFILIATES, as applicable, the LICENSED PATENT RIGHTS, including performance
of all actions necessary and related to reexaminations, reissues, interferences,
inter partes review,  oppositions, pre and post grant proceedings, patent term
extensions, patent term restorations, patent term adjustments and the
like thereof (the “PATENT PROSECUTION”); and 

(b)        Pay annuities and take all other actions necessary to maintain the
LICENSED PATENT RIGHTS in force and effect (the “PATENT MAINTENANCE”).

8.3.2    External Patent Counsel.  Within thirty  (30) days of the EFFECTIVE
DATE, PFIZER shall, if applicable, authorize and instruct any of its external
patent counsel and agents managing any of PATENT PROSECUTION and PATENT
MAINTENANCE to communicate with and act on the instructions of AXSOME regarding
the further PATENT PROSECUTION and PATENT MAINTENANCE.  The costs and expenses
of any activities relating to such instructions shall be billed solely and
directly to AXSOME and AXSOME shall be solely responsible for such costs and
expenses.

8.3.3    Powers of Attorney.  Within thirty (30) days of the EFFECTIVE DATE,
PFIZER shall execute and have its AFFILIATES, if applicable, execute all powers
of attorney and the like needed to effectuate the purposes of this Section 8.3.
 

8.3.4    Documents.  Within sixty (60) days of the EFFECTIVE DATE, PFIZER shall
make COMMERCIALLY REASONABLE EFFORTS to provide to AXSOME all documents in its
possession relating to the PATENT PROSECUTION and the PATENT MAINTENANCE.

8.3.5    Pfizer Right to Comment; Providing Information.  AXSOME shall provide
PFIZER with copies of applicable documents and a reasonable opportunity (at
least thirty (30) days) to review and provide comments to AXSOME with respect to
any office actions or other communications of any applicable GOVERNMENTAL
AUTHORITY, responses to such office actions or communications and the like
relating to the PATENT PROSECUTION and the PATENT MAINTENANCE.  Upon request
from PFIZER, AXSOME shall promptly provide PFIZER with full and complete details
of all reasonably requested information relating to the PATENT PROSECUTION and
the PATENT MAINTENANCE.



18

 

 



 

8.3.6    Assistance.  PFIZER shall use COMMERCIALLY REASONABLE EFFORTS to
provide assistance to AXSOME with respect to the PATENT PROSECUTION or PATENT
MAINTENANCE, subject to the following terms and conditions:

(a)        AXSOME shall make reasonable requests for such assistance; and

(b)        Any assistance provided by PFIZER shall be at AXSOME’s sole cost and
expense.

8.3.7    Failure to Prosecute or Maintain.  With respect to any LICENSED PATENT
RIGHT, in the event AXSOME elects to forgo the applicable PATENT PROSECUTION or
the PATENT MAINTENANCE, or otherwise elects to terminate its license to any
LICENSED PATENT RIGHTS,  AXSOME shall notify PFIZER in writing of such election
(“ELECTION NOTICE”).  Each ELECTION NOTICE shall be provided at least forty-five
(45) days prior to any applicable filing or payment due date.  Upon receipt of
an ELECTION NOTICE,  PFIZER shall be entitled, upon written notice to AXSOME, at
its sole discretion and expense, to undertake the applicable PATENT PROSECUTION
or PATENT MAINTENANCE, in which case, as of the date of the applicable ELECTION
NOTICE, the license granted in Section 2.1 with respect to such LICENSED PATENT
RIGHT shall become non-exclusive and AXSOME will have no further rights and
PFIZER will have no further obligations to LICENSEE, in respect of the PATENT
PROSECUTION and PATENT MAINTENANCE thereto.

8.4       Infringement; Misappropriation

 

8.4.1    Notification.  Each PARTY will promptly notify the other PARTY in
writing of any (i) actual or threatened infringement, misappropriation or other
violation by a THIRD PARTY of any LICENSED IP in the FIELD and in the TERRITORY
of which it becomes aware, including if such involves the filing of an ANDA
under Section 505(j) of the FD&C Act or an application under Section 505(b)(2)
of the FD&C Act naming a PRODUCT as a reference listed drug and including a
certification under Section 505(j)(2)(A)(vii)(IV) or 505(b)(2)(A)(IV),
respectively or (ii) initiation of an action for declaratory judgment against
any LICENSED PATENT RIGHT in the TERRITORY (any of (i) or (ii) constituting a
“THIRD PARTY INFRINGEMENT”).

8.4.2    Right of First Enforcement

(a)        AXSOME shall have the first right (but not the obligation), at its
sole cost and expense, to control enforcement of the LICENSED IP against any
THIRD PARTY INFRINGEMENT.  AXSOME shall be entitled to name PFIZER as an
additional party in applicable actions or proceedings if necessary in order to
enable AXSOME to exercise its right to control enforcement against such THIRD
PARTY INFRINGEMENT.  Prior to commencing any such action, AXSOME shall consult
with PFIZER and shall give due consideration to PFIZER’s recommendations
regarding the proposed action.  AXSOME shall give PFIZER timely notice of any
proposed settlement of any such action or proceedings related to a THIRD

19

 

 



 

PARTY INFRINGEMENT.  AXSOME shall not, without the prior written consent of
PFIZER, which consent shall not be unreasonably withheld or delayed, enter into
any settlement that would: (i) adversely affect the validity, enforceability or
scope of any of the LICENSED PATENT RIGHTS, or (ii) admits non-infringement of
any LICENSED PATENT RIGHTS.  AXSOME shall not, without the prior written consent
of PFIZER, which PFIZER shall have sole discretion in granting, enter into any
settlement that (i) gives rise to liability of PFIZER or its AFFILIATES, or (ii)
impairs PFIZER’s rights in any LICENSED IP or this AGREEMENT.

(b)        If AXSOME does not, with respect to its first right of enforcement
under Section 8.4.2(a), obtain agreement from the alleged infringer to desist,
or fails or refuses to initiate an infringement action by the earlier of (i) one
hundred-twenty  (120) days following AXSOME’s receipt of notice of the alleged
infringement or (ii) fifteen  (15) days before the expiration date for filing
such actions, then PFIZER shall have the right, at its sole discretion, to
control such enforcement of the LICENSED IP at its sole expense, and
notwithstanding the provisions of Section 8.4.3, shall be entitled to retain any
and all applicable recoveries; provided, however PFIZER shall not, without the
prior written consent of AXSOME, which AXSOME consent shall not be unreasonably
withheld, enter into any settlement that (i) gives rise to liability of AXSOME
or its AFFILIATES, or (ii) impairs AXSOME’s rights in any LICENSED IP or this
AGREEMENT. 

8.4.3    Recoveries.  Subject to Subsection (b) of Section 8.4.2, any recoveries
resulting from an action relating to a claim of THIRD PARTY INFRINGEMENT shall
first be applied to reimburse each PARTY’s costs and expenses incurred in
connection therewith.  If AXSOME institutes an action or proceeding, any
remaining recoveries shall be retained by (or if received by PFIZER, paid to)
AXSOME;  provided,  however,  PFIZER shall be entitled to ROYALTY PAYMENTS on
such remaining recoveries of [***] percent ([***]%).

9.         Confidentiality

9.1       Definition.  “CONFIDENTIAL INFORMATION” of a PARTY means (i) this
AGREEMENT including its terms and conditions and, subject to disclosure pursuant
to the provisions of Section 15.2,  the existence thereof; and (ii) all other
proprietary information and data of a financial, commercial or technical nature
that such PARTY or any of its AFFILIATES has supplied or otherwise made
available to the other PARTY, any of its AFFILIATES or any of their RECIPIENTS,
in written, visual, or electronic form or if disclosed orally, summarized in
writing and provided to the other PARTY within thirty (30) days after such
disclosure.    Subject to the terms of this AGREEMENT, all LICENSED KNOW-HOW
shall be considered the CONFIDENTIAL INFORMATION of PFIZER.   Confidential
Information shall not include information that: (a) is, at the time of
disclosure or becomes, after the time of disclosure, known to the public or part
of the public domain through no breach of this AGREEMENT by the receiving PARTY;
(b) was known to, or was otherwise in the possession of, the receiving PARTY
prior to the time of

20

 

 



 

disclosure by the disclosing PARTY; (c) is disclosed to the receiving PARTY on a
non-confidential basis by a THIRD PARTY who is entitled to disclose it without
breaching any confidentiality obligation to the disclosing PARTY; or (d) is
independently developed by or on behalf of the receiving PARTY or any of its
AFFILIATES, as evidenced by its written records.

 

9.2       Obligations.  The receiving PARTY shall protect all CONFIDENTIAL
INFORMATION against unauthorized disclosure to THIRD PARTIES with the same
degree of care as the receiving PARTY uses for its own similar information, but
in no event less than a reasonable degree of care.  The receiving PARTY shall
not use the CONFIDENTIAL INFORMATION of the other PARTY for any purpose other
than as provided for in this AGREEMENT (which includes the exercise of any
rights or the performance of any obligations hereunder).  The receiving PARTY
may disclose the CONFIDENTIAL INFORMATION to its AFFILIATES and to their
respective directors, officers, employees, subcontractors, current and
prospective sublicensees, consultants, attorneys, accountants, banks, acquirers
and investors (collectively, “RECIPIENTS”) who have a need to know such
information for purposes related to this AGREEMENT,  provided that the receiving
PARTY shall hold such RECIPIENTS to written obligations of confidentiality and
non-use with terms and conditions at least as restrictive as those set forth in
this AGREEMENT. All obligations of confidentiality and non-use under this
Agreement shall survive expiration or termination of this Agreement for a period
of seven  (7) years, except that with respect to trade secrets, the obligations
of confidentiality and non-use shall survive for so long as the applicable
CONFIDENTIAL INFORMATION remains a trade secret.

 

9.3       Exceptions 

 

9.3.1    Disclosure Required by Law.  Notwithstanding the restrictions set forth
in this Section 9, the receiving PARTY shall have the right to disclose
CONFIDENTIAL INFORMATION of the disclosing PARTY to the extent required under
APPLICABLE LAWS or a court order or other governmental order, including
regulations applicable to the public sale of securities, provided that in the
receiving PARTY: (i) provides the disclosing PARTY with prompt notice of such
disclosure requirement if legally permitted, (ii) affords the disclosing PARTY
an opportunity to oppose, limit or secure confidential treatment for such
required disclosure, to the extent practicable, and (iii) if the disclosing
PARTY is unsuccessful in its efforts pursuant to subsection (ii), discloses only
that portion of the CONFIDENTIAL INFORMATION that the receiving PARTY is legally
required to disclose as advised by the receiving PARTY’s legal counsel.

9.3.2    Disclosure to Assignee of Payments.  PFIZER shall be entitled to
disclose to a THIRD PARTY the CONFIDENTIAL INFORMATION of AXSOME for the
purposes for discussing, negotiating and consummating a transaction with a THIRD
PARTY to assign, pledge or otherwise transfer its rights to receive some or all
of the MILESTONE PAYMENTS or the ROYALTIES PAYMENTS payable hereunder, provided
that such THIRD PARTIES owes the obligation to PFIZER of confidentiality and
non-use with terms and conditions at least as restrictive as those set forth in
this AGREEMENT.



21

 

 



 

9.3.3    Disclosure for Regulatory Filings, Patent Filings, or Investment. 
Notwithstanding anything herein, in addition to other disclosures allowed under
this Article 9, AXSOME shall be entitled to also disclose the LICENSED KNOW-HOW
to REGULATORY AUTHORITIES as reasonably needed to file and maintain REGULATORY
APPROVALS FOR COMPOUNDS or PRODUCTS, in connection with any patent filing or to
potential acquirors of AXSOME or of the PRODUCTS and their respective
professional advisors, provided that any such disclosure shall be subject to a
written confidentiality agreement with terms of non-disclosure no less
restrictive than those set forth in this AGREEMENT.

9.4       Right to Injunctive Relief.  Each PARTY agrees that any breach of this
Section 9 may cause irreparable harm to the other PARTY and shall entitle such
other PARTY, in addition to any other remedies available to it (subject to the
terms of this AGREEMENT), the right to seek injunctive relief enjoining such
action.

9.5       Ongoing Obligation of Confidentiality.    Upon expiration or
termination of this AGREEMENT, the receiving PARTY shall, and shall cause its
RECIPIENTS to, destroy or return (as requested by the disclosing PARTY) any
CONFIDENTIAL INFORMATION of the disclosing PARTY, except that the receiving
PARTY (a) may retain a single copy of CONFIDENTIAL INFORMATION for the sole
purpose of ascertaining its rights and responsibilities in respect of such
information and (b) shall not be required to destroy any computer files stored
securely by the receiving PARTY that are created by automatic system back up.

10.       Right of First Negotiation;  Significant Transactions

10.1     The following definitions shall apply to this Section 10:

10.1.1  “ROFN NEGOTIATION PERIOD” means a period beginning on the date of the
ROFN EXERCISE NOTICE and ending on the date that is [***] ([***])
 [***] thereafter.

10.1.2  “ROFN NOTICE PERIOD” means a period beginning on the date of the ROFN
OFFER NOTICE and ending on the date that is [***] ([***])  [***] thereafter.

10.2     AXSOME hereby grants to PFIZER an exclusive right of first negotiation
with respect to any newly proposed SIGNIFICANT TRANSACTION, in accordance with
the terms and conditions set forth in this Section 10 (the “ROFN”).

10.3     Prior to entering into a negotiation with a THIRD PARTY for a proposed
SIGNIFICANT TRANSACTION, AXSOME shall provide PFIZER with (a) written notice of
the nature of the proposed SIGNIFICANT TRANSACTION and (b) a summary of the most
recent material clinical data for the PRODUCT within AXSOME’s possession and
control (such notice together with the related information (the “ROFN OFFER
NOTICE”).

10.4     PFIZER shall have the right to enter into exclusive negotiations with
AXSOME for the newly proposed SIGNIFICANT TRANSACTION by giving AXSOME written
notice thereof (the “ROFN EXERCISE NOTICE”), provided that PFIZER has given the
ROFN EXERCISE NOTICE on or before the end of the applicable ROFN NOTICE PERIOD.
 In the event PFIZER does not provide a ROFN EXERCISE NOTICE within the ROFN

22

 

 



 

NOTICE PERIOD, the ROFN shall expire and shall be of no further force and
effect, subject to provisions set forth in this Article 10.   

10.5     During the ROFN NEGOTIATION PERIOD, the PARTIES shall engage in good
faith negotiations for the proposed SIGNIFICANT TRANSACTION and shall endeavor
to consummate the SIGNIFICANT TRANSACTION prior to the end of the ROFN
NEGOTIATION PERIOD.  The information communicated between the PARTIES during
such negotiations shall be considered CONFIDENTIAL INFORMATION of both PARTIES.

10.6     During the ROFN NOTICE PERIOD and the ROFN NEGOTIATION PERIOD, AXSOME
shall not engage in negotiations of the proposed SIGNIFICANT TRANSACTION with
any THIRD PARTY.

10.7     In the event that a proposed SIGNIFICANT TRANSACTION has not been
consummated between the PARTIES by the end of the of the ROFN NEGOTIATION
PERIOD, AXSOME shall be entitled after such time to engage in negotiations with
a THIRD PARTY for the proposed SIGNIFICANT TRANSACTION, provided that  for a
period of [***] ([***])  [***] following the end of the ROFN NEGOTIATION PERIOD,
AXSOME shall not enter into such SIGNIFICANT TRANSACTION with a THIRD PARTY
wherein the material terms and conditions thereof are less favorable to AXSOME
as compared to the applicable terms and conditions proposed by PFIZER to AXSOME
during the ROFN NEGOTIATION PERIOD.

10.8     If at any time between [***] and [***] any [***], then such proposed
SIGNIFICANT TRANSACTION shall be deemed a newly proposed SIGNIFICANT TRANSACTION
subject to a new ROFN and to all other rights as set forth in this Section 10,
including the right to notice and to exclusive negotiation.

10.9     Within five (5) BUSINESS DAYS of the final execution, closing or
otherwise consummation of a SIGNIFICANT TRANSACTION, AXSOME shall provide PFIZER
with written notification including details regarding the material terms and
conditions of the SIGNIFICANT TRANSACTION, subject to redactions for
confidential information.

11.       Representations, Warranties and Covenants

 

11.1     Representations and Warranties by Each Party. Each PARTY represents and
warrants to the other PARTY that as of the EFFECTIVE DATE:

 

11.1.1  it is a corporation or company, as applicable, duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation;

11.1.2  it has full corporate power and authority to execute, deliver, and
perform under this Agreement, and has taken all corporate action required by
APPLICABLE LAW and its organizational documents to authorize the execution and
delivery of this AGREEMENT and the consummation of the transactions contemplated
by this AGREEMENT; 

11.1.3  this AGREEMENT constitutes a valid and binding agreement enforceable
against it in accordance with its terms; and

11.1.4  the execution and delivery of this AGREEMENT and all other instruments
and documents required to be executed pursuant to this AGREEMENT, and the

23

 

 



 

consummation of the transactions contemplated hereby do not and shall not: (i)
conflict with or result in a breach of any provision of its organizational
documents, (ii) result in a breach of any agreement to which it is a party that
would impair the performance of its obligations hereunder; or (iii) cause it to
violate any APPLICABLE LAW.

11.2     Representations and Warranties by Pfizer.    PFIZER represents and
warrants to AXSOME that as of the EFFECTIVE DATE:

11.2.1  PFIZER (or one or more of its AFFILIATES) is or are the sole owner of
the entire right, title and interest in and to the LICENSED IP free and clear
from any liens, mortgages, security interests or other encumbrances;

11.2.2  PFIZER has the right to grant the licenses and other rights purported to
be granted to AXSOME under this AGREEMENT; and

11.2.3  PFIZER has no KNOWLEDGE of having received any written notice from any
THIRD PARTY claiming a right, title, interest, ownership, misappropriation or
other proprietary rights to the LICENSED IP of such THIRD PARTY.

11.3     Representations, Warranties and Covenants by AXSOME

11.3.1  AXSOME covenants to PFIZER that it shall comply with all APPLICABLE LAW
with respect to the performance of its rights and obligations hereunder; and

11.3.2  AXSOME represents and warrants that it is not prohibited by contractual
obligation or by APPLICABLE LAW from DEVELOPING, MANUFACTURING, COMMERCIALIZING
or otherwise EXPLOITING the COMPOUNDS or the PRODUCTS in the TERRITORY pursuant
to this AGREEMENT.

11.4     No Action Required Which Would Violate Law11.5 .  In no event shall
either PARTY be obligated under this AGREEMENT to take any action or omit to
take any action that such PARTY believes, in good faith, would cause it to
violate any APPLICABLE LAW.

 

11.6     No Other Warranties11.7     .    EXCEPT AS EXPRESSLY STATED IN THIS
SECTION 11, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF TITLE, NON-INFRINGEMENT, VALIDITY, ENFORCEABILITY,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND ANY INFORMATION OR
MATERIALS PROVIDED BY PFIZER OR ITS AFFILIATES IS MADE AVAILABLE ON AN “AS IS”
BASIS WITHOUT WARRANTY WITH RESPECT TO COMPLETENESS, COMPLIANCE WITH REGULATORY
STANDARDS OR REGULATIONS OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER KIND
OF WARRANTY WHETHER EXPRESS OR IMPLIED.

 

12.       Indemnification

 

12.1     Indemnification by Axsome.  AXSOME agrees to indemnify, hold harmless
and defend PFIZER and its AFFILIATES, and their respective officers, directors,
employees,

24

 

 



 

contractors, agents and assigns (collectively, “PFIZER INDEMNITEES”), from and
against any CLAIMS by a THIRD PARTY against a PFIZER INDEMNITEE (including
reasonable costs of defense) arising or resulting from: (a) defects in the
manufacture of any COMPOUND or any PRODUCT and defects in any PRODUCT; (b)
AXSOME’s, its AFFILIATES’, contractors or the SUBLICENSEES’ (if applicable) use
of any COMPOUND or any PRODUCT; (c)  the DEVELOPMENT of a COMPOUND or PRODUCT by
AXSOME, its AFFILIATES, contractors or the SUBLICENSEES (if applicable), (d) the
COMMERCIALIZATION of a COMPOUND or PRODUCT by AXSOME, its AFFILIATES,
contractors or SUBLICENSEES (if applicable), (e) the negligence, recklessness or
wrongful intentional acts or omissions of AXSOME, its AFFILIATES, contractors or
the SUBLICENSEES (if applicable) in performing any activities under this
AGREEMENT, (f) breach by AXSOME of any representation, warranty or covenant as
set forth in this AGREEMENT or (g) breach by AXSOME of the scope of the license
set forth in Section 2.1, except in each case (a)-(g) to the extent such CLAIM
arises or results from the negligence, recklessness or wrongful intentional acts
or omissions of any PFIZER INDEMNITEE or a  breach by PFIZER of any
representation, warranty or covenant as set forth in this AGREEMENT.

12.2     Indemnification by Pfizer.  PFIZER agrees to indemnify, hold harmless
and defend AXSOME and its AFFILIATES, and their respective officers, directors,
employees, sublicensees, agents and assigns (collectively, “AXSOME
INDEMNITEES”), from and against any CLAIMS by a THIRD PARTY against an AXSOME
INDEMNITEE to the extent arising or resulting from (a) the negligence,
recklessness or wrongful intentional acts or omissions of PFIZER or its
AFFILIATES; (b) the breach by PFIZER of any representation, warranty or covenant
as set forth in this AGREEMENT,  (c) acts or omissions of PFIZER or its
AFFILIATES in the MANUFACTURE or COMMERCIALIZING of the COMPOUNDS and products
containing the COMPOUNDS that occur prior to the EFFECTIVE DATE,  except in each
case (a), (b) or (c) to the extent such CLAIM arises or results from (i) the
negligence, recklessness or wrongful intentional acts or omissions of any AXSOME
INDEMNITEE or (ii) breach by AXSOME of any representation, warranty or covenant
as set forth in this AGREEMENT.

12.3     Indemnification Procedure.  In connection with any CLAIM for which a
PARTY (the “INDEMNITEE”) seeks indemnification from the other PARTY (the
“INDEMNITOR”) pursuant to this AGREEMENT, the INDEMNITEE shall: (a) give the
INDEMNITOR prompt written notice of the CLAIM;  provided,  however, that failure
to provide such notice shall not relieve the INDEMNITOR from its liability or
obligation hereunder, except to the extent of any material prejudice as a direct
result of such failure; (b) cooperate with the INDEMNITOR, at the INDEMNITOR’s
expense, in connection with the defense and settlement of the CLAIM; and (c)
permit the INDEMNITOR to control the defense and settlement of the CLAIM;
 provided,  however, that the INDEMNITOR may not settle the CLAIM without the
INDEMNITEE’s prior written consent, which shall not be unreasonably withheld or
delayed, in the event that such settlement materially adversely impacts the
INDEMNITEE’s rights or obligations.  

25

 

 



 

Further, the INDEMNITEE shall have the right to participate (but not control)
and be represented in any suit or action by legal counsel of its selection and
at its own expense.

13.       Limitation of Liability; Consequential Damages Waiver.    

13.1     EXCEPT FOR A BREACH OF SECTION 9 (confidentiality) OR OBLIGATIONS
ARISING UNDER SECTION 12 (indemnification), NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE
DAMAGES, INCLUDING DAMAGES FOR LOST PROFITS OR LOST REVENUES, REGARDLESS OF
WHETHER IT HAS BEEN INFORMED OF THE POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES OR
THE TYPE OF CLAIM, CONTRACT OR TORT (INCLUDING NEGLIGENCE).

13.2     Liability Cap 

13.2.1  "CAP" means the sum of [***],  [***] and [***] paid by AXSOME to PFIZER
during the [***] ([***])  [***] immediately preceding the event giving rise to
the applicable CLAIM.

13.2.2  IN NO EVENT SHALL PFIZER'S LIABILITY FOR DAMAGES IN CONNECTION WITH THIS
AGREEMENT EXCEED THE CAP, REGARDLESS OF WHETHER PFIZER HAS BEEN INFORMED OF THE
POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES OR THE TYPE OF CLAIM, CONTRACT OR TORT
(INCLUDING NEGLIGENCE); PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL LIMIT
PFIZER'S LIABILITY FOR DAMAGES RESULTING FROM ANY FRAUD OF PFIZER THAT OCCURRED
PRIOR TO OR ON THE EFFECTIVE DATE.

14.       Term; Termination 

 

14.1     Term.  The term of this AGREEMENT shall commence as of the EFFECTIVE
DATE and shall expire on a PRODUCT-by-PRODUCT basis upon the expiration of the
last-to-expire ROYALTY TERM for such PRODUCT (the “TERM”).   Upon such
expiration, the license granted by PFIZER to AXSOME under Section 2.1 shall
become non-exclusive,  fully-paid, royalty free, perpetual and irrevocable.

14.2     Termination for Cause.  Each PARTY shall have the right, without
prejudice to any other remedies available to it at law or in equity, to
terminate this AGREEMENT upon written notice to the other PARTY in the event the
other PARTY materially breaches any of its obligations hereunder and fails to
cure such breach within sixty (60) days of receiving notice thereof; provided,
 however, if such breach is capable of being cured, but cannot be cured within
such sixty (60) day period, and the breaching PARTY initiates actions to cure
such breach within such period and thereafter diligently pursues such actions,
the breaching PARTY shall have such additional period as is reasonable to cure
such breach, but in no event will such additional period exceed ninety (90)
days.  Any termination by a PARTY under this Section 14.2 shall be without
prejudice to any damages or other legal or equitable remedies to which it may be
entitled from the other PARTY.   For the avoidance of doubt, AXSOME’s failure to
use COMMERCIALLY REASONABLE EFFORTS to DEVELOP and COMMERCIALIZE the PRODUCT in
accordance with Section 4.2 or failure to make

26

 

 



 

a  MILESTONE PAYMENT or ROYALTY PAYMENT shall constitute a material breach by
AXSOME under this AGREEMENT.  

14.3     Termination for a Bankruptcy Event

14.3.1  Termination Rights.  PFIZER shall have the right to terminate this
AGREEMENT in the event of a BANKRUPTCY EVENT of AXSOME.  

14.3.2  Rights to Intellectual Property.  All rights and licenses granted under
or pursuant to this AGREEMENT under Section 2.1, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the BANKRUPTCY CODE, licenses of rights
to “intellectual property” as defined under Section 101 of the BANKRUPTCY CODE.
  The PARTIES agree that either PARTY shall retain and may fully exercise all of
its rights and elections under the BANKRUPTCY CODE.    The PARTIES further agree
that in the event of a rejection of this AGREEMENT by AXSOME in any bankruptcy
proceeding by or against AXSOME under the BANKRUPTCY CODE, (a) PFIZER shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property
licensed by PFIZER to AXSOME, which, if not already in PFIZER’s possession,
shall be promptly delivered to it upon PFIZER’s written request therefore, and
(b) AXSOME shall not interfere with PFIZER’s rights to intellectual property and
all embodiments of intellectual property, and shall assist and not interfere
with PFIZER in obtaining intellectual property and all embodiments of
intellectual property from another entity. The term “embodiments” of
intellectual property includes all tangible, intangible, electronic or other
embodiments of rights and licenses hereunder, including all compounds and
products embodying intellectual property, filings with REGULATORY AUTHORITIES
and related rights, and LICENSED IP.

14.4     Termination for Convenience.  After the first anniversary of the
EFFECTIVE DATE,  AXSOME shall have the right in its sole discretion and without
cause to terminate this AGREEMENT in its sole and absolute discretion without
any cause subject to ninety (90) days prior written notice to PFIZER, provided
such notice is given no earlier than the date of such first anniversary.

14.5     Effects of Termination

14.5.1  Termination by Axsome for Cause.  In the event that AXSOME terminates
this AGREEMENT pursuant to Section 14.2 (for cause) the following shall apply:

(a)        Rights and Obligations.  Except as otherwise provided herein, all
rights and obligations of each PARTY hereunder shall cease.

(b)        Licenses.  The licenses granted to AXSOME pursuant to Section 2.1 but
subject to Section 2.3 (retained rights) shall become perpetual and irrevocable.

14.5.2  Termination by Pfizer for Cause or Bankruptcy Event; Termination by
Axsome for Convenience.  In the event that PFIZER terminates this AGREEMENT
pursuant to Section 14.2 (for cause) or Section 14.3 (for bankruptcy) or AXSOME 

27

 

 



 

terminates this AGREEMENT pursuant to Section 14.4 (for convenience) the
following shall apply:

(a)        Rights and Obligations.  Except as otherwise provided herein, all
rights and obligations of each PARTY hereunder shall cease, including, subject
to Subsection (c) of this Section 14.5.2, the licenses granted to AXSOME
pursuant to Section 2.1.

(b)        Transition.  During the notice period provided in Section
14.2(termination for cause) or Section 14.4 (termination for convenience), as
applicable to such termination, or as soon as practicable upon notice of
termination pursuant to Section 14.3 (for bankruptcy):

(i)         Transition Plan.  Upon PFIZER’s request, the PARTIES shall negotiate
a transition plan that includes, at a minimum, a plan for accomplishing the
activities described in this Section 14.5.2(b).

(ii)       Technology Transfer.  Upon PFIZER’s request, AXSOME shall return to
PFIZER or destroy all LICENSED KNOW-HOW transferred to AXSOME as of the
effective date of termination.  For clarity, AXSOME shall have no obligation to
transfer any KNOW-HOW or technology developed under the AGREEMENT during the
TERM.

(c)        Sublicense Survival.  Each SUBLICENSEE (if applicable) shall be
entitled, upon request by the applicable SUBLICENSEE,  to have the applicable
SUBLICENSE survive the termination of this AGREEMENT and become a direct license
from PFIZER, under the terms of this AGREEMENT applicable to the scope of such
SUBLICENSE, on the condition that: (i) the SUBLICENSEE is not then in breach of
its SUBLICENSE; and (ii) the SUBLICENSEE cures any the material breach by
AXSOME, if such breach is a failure to pay any amounts due, and with respect to
all other breaches, if such breach is applicable to the scope of the applicable
SUBLICENSE, within sixty (60) days following the termination of this AGREEMENT
or such longer period agreed by PFIZER and the applicable SUBLICENSEE.

14.6     Survival.  Expiration or termination of this AGREEMENT shall not
relieve the PARTIES of any obligation accruing hereunder prior to such
expiration or termination.  Without limiting the foregoing, the provisions of
Sections 1 (definitions; interpretation), 2.3 (retained rights), 2.4
(residuals), 6 (payments), 7 (records; audit rights), 8.1  (pre-existing IP),
8.2  (ownership and assignment of patents), 9  (confidentiality), 11
 (representations, warranties and covenants), 12  (indemnification), 13
 (limitation of liability), 14.2 (termination for cause), 14.5  (effects of
termination), 14.6  (survival), 15  (use of names, press releases,
publications), 16  (insurance), 17  (dispute resolution), 18.1  (assignment),
18.2 (severability), 18.3  (governing law), 18.5 (waivers and amendments)

28

 

 



 

18.7  (successors and assigns), and 18.8  (notices) shall survive expiration or
termination of this Agreement.

15.       Use of Names; Press Releases; Publications 

 

15.1     Use of Names.  Neither PARTY (nor any of its AFFILIATES or agents) will
use the registered or unregistered trademarks, service marks, trade dress, trade
names, logos, insignia, domain names, symbols or designs of the other PARTY or
its AFFILIATES in any press release, publication or other form of promotional
disclosure without the prior written consent of the other PARTY in each
instance.

15.2     Press Releases.  The PARTIES agree that on the EFFECTIVE DATE, each
PARTY may issue a  press release as set forth in Schedule 15.2.   Thereafter, if
either PARTY desires to issue any press release or other public statement,
whether written, electronic, oral or otherwise, disclosing the existence of this
AGREEMENT, or the terms and conditions hereof, it shall first obtain the prior
written consent of the other PARTY, such consent not to be unreasonably withheld
or delayed; notwithstanding the foregoing, neither PARTY will be prevented from
complying with or be required to obtain the written consent of the other PARTY
in order to comply with any duty of disclosure it may have pursuant to
APPLICABLE LAW or the rules of any recognized stock exchange (including filing a
copy of this AGREEMENT or any information related thereto) so long as the
disclosing PARTY provides the other PARTY at least ten (10) BUSINESS DAYS prior
written notice to the extent practicable and only discloses information to the
extent required by APPLICABLE LAW or the rules of any recognized stock exchange.
The provisions of this Section 15.2 shall not be deemed to prohibit AXSOME from
public disclosure of aspects of its business relating to the DEVELOPMENT or
COMMERCIALIZATION of the COMPOUNDS or the PRODUCTS in the TERRITORY, but subject
to AXSOME’s obligations of confidentiality under Section 9. 

15.3     Publications.  During the TERM,  AXSOME shall have the right to publish
academic, scientific or medical publications or public presentations that relate
to the DEVELOPMENT of the COMPOUNDS or the PRODUCTS, but subject to AXSOME’s
obligations of confidentiality under Section 9.  AXSOME shall comply with
standard academic practice regarding authorship of scientific publications and
recognition of contribution of other parties in any publication governed by this
Section 15.3, including International Committee of Medical Journal Editors
standards regarding authorship and contributions.

16.       Insurance

 

16.1     Insurance Requirements.  AXSOME shall maintain  until the later of (a)
three (3) years after termination or expiration of this AGREEMENT or (b) the
date that all statutes of limitation covering claims or suits that may be
instituted for personal injury based on the sale or use of the PRODUCT have
expired the following insurance issued by insurers having a minimum of “A-“ A.M.
Best rating: (i) As of the EFFECTIVE DATE, commercial general liability
insurance of not less than [***] per occurrence and [***] in the aggregate; (ii)
prior to the initiation of a CLINICAL TRIAL of a PRODUCT, clinical trials
insurance with coverage limits of not less than three million U.S. Dollars (US$
3,000,000) per occurrence and [***] in the aggregate; and (iii) prior to
AXSOME’s commercial launch of

29

 

 



 

a PRODUCT, product liability insurance with coverage limits of not less than
[***] per occurrence and [***] in the aggregate.   The minimum level of
insurance set forth herein shall not be construed to create a limit on AXSOME’s
liability hereunder.  Such policies shall name PFIZER and its AFFILIATES as
additional insured and provide a waiver of subrogation in favor of PFIZER and
its AFFILIATES.  Such insurance policies shall be primary and non-contributing
with respect to any other similar insurance policies available to PFIZER or its
AFFILIATES.   Any deductibles for such insurance shall be assumed by AXSOME.

16.2     Certificates of Insurance.  Upon the EFFECTIVE DATE and annually
thereafter, AXSOME shall provide certificates of insurance to PFIZER, evidencing
the insurance coverage required under this AGREEMENT, except that at least
thirty (30) days prior to the commencement of any CLINICAL TRIAL of a PRODUCT
and on each anniversary of the EFFECTIVE DATE thereafter, AXSOME shall also
provide to PFIZER certificates of insurance evidencing the required insurance
coverage relating thereto.

16.3     Policy Notifications.  AXSOME shall ensure that PFIZER is given at
least thirty (30) days prior written notice before cancellation, termination or
any material change to restrict the coverage or reduce the limits afforded with
respect to any insurance coverage as required under this Section 16.      

17.       Dispute Resolution

 

17.1     General.  Any disputes, controversies or other claims arising out of
this AGREEMENT, its interpretation, validity, performance, enforceability,
breach or termination ("DISPUTES") that are not settled amicably shall be
referred by sending written notice of the DISPUTE to the other PARTY for final
and binding arbitration with the office of the American Arbitration Association
in New York County, New York in accordance with the then-prevailing commercial
arbitration rules of the American Arbitration Association.

17.2     Number of Arbitrators.  The arbitration of each DISPUTE shall be
settled by a panel of (3) arbitrators.  Each PARTY shall select one (1)
arbitrator, and such selected arbitrators shall mutually agree upon the third
arbitrator.  Each PARTY shall be responsible for the costs of its selected
arbitrator and the PARTIES shall equally share the costs of the third
arbitrator.  Each arbitrator shall have no less than ten (10) years of
experience in the development and commercialization of pharmaceutical products. 

17.3     Powers of the Arbitrators.  For each DISPUTE:

17.3.1  The arbitrators are authorized to award to the prevailing PARTY, if a
prevailing party is determined by the arbitrators, such PARTY's costs and
expenses, including attorneys' fees;

17.3.2  The arbitrators shall not award punitive, exemplary, or consequential
damages and the arbitrators shall not apply any multiplier to any award of
actual damages, except as may be required by statute;

17.3.3  The arbitrators shall have the discretion to hear and determine at any
stage of the arbitration any issue asserted by any PARTY to be dispositive of
any claim or counterclaim, in whole or part, in accordance with such procedure
as the

30

 

 



 

arbitrators may deem appropriate, and the arbitrators may render an award on
such issue; and

17.3.4  In addition to the authority conferred on the arbitrators by the rules
designated in this AGREEMENT, and without prejudice to any provisional measures
that may be available from a court of competent jurisdiction, the arbitrators
shall have the power to grant any provisional measures that the arbitrators
deems appropriate, including but not limited to provisional injunctive relief,
and any provisional measures ordered by the arbitrators may, to the extent
permitted by APPLICABLE LAW, be deemed to be a final award on the subject matter
of the measures and shall be enforceable as such.

18.       General Provisions 

 

18.1     Assignment.  Neither PARTY may assign its rights and obligations under
this AGREEMENT without the other PARTY’s prior written consent, except
that PFIZER may assign to a THIRD PARTY its rights to receive some or all of the
payments payable hereunder and each PARTY may: (a) assign its rights and
obligations under this AGREEMENT or any part hereof to one or more of its
AFFILIATES without the consent of the other PARTY; and (b) assign its rights and
obligations under this AGREEMENT or any part hereof to its successor in interest
pursuant to a merger, acquisition, reorganization, consolidation or sale of all
or substantially all of the assets of the business pertaining to the subject
matter of the AGREEMENT.   In the event PFIZER assigns such rights to receive
payments hereunder to a THIRD PARTY, any disclosure by PFIZER of reports and
forecasts provided by AXSOME to PFIZER under Sections 5.5.4 and 4.3 shall be
subject to the provisions of Section 9.3.2 (disclosure to assignee of
payments).  The assigning PARTY shall provide the other PARTY with prompt
written notice of any such assignment.  Any permitted assignee pursuant to
clause (a) or (b) above shall assume all obligations of its assignor under this
AGREEMENT,  provided that no permitted assignment shall relieve the assignor of
liability for its obligations hereunder.  Any attempted assignment in
contravention of the foregoing shall be void.

18.2     Severability.  Should one or more of the provisions of this AGREEMENT
become void or unenforceable as a matter of law, then such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this AGREEMENT, and the PARTIES agree to
substitute a valid and enforceable provision therefor which, as nearly as
possible, achieves the desired economic effect and mutual understanding of the
PARTIES under this AGREEMENT.

18.3     Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed under the laws in effect in the State of New York, U.S. without giving
effect to any conflicts of laws provision thereof or of any other jurisdiction
that would produce a contrary result.  The provisions of Section 17
(arbitration) are not intended to deprive any court of competent jurisdiction
with respect to its power to issue a pre-arbitral injunction, pre-arbitral
attachment or other order in aid of arbitration proceedings or the enforcement
of any judgment or award.  In any such action, the courts of the Southern
District of New York shall have non-exclusive jurisdiction over any action
brought to enforce this Agreement, and each of the PARTIES hereby irrevocably:
(a) submits to such non-exclusive jurisdiction for such purpose; (b) waives any
objection which it may have at any

31

 

 



 

time to the laying of venue of any proceedings brought in such courts; (c)
waives any claim that such proceedings have been brought in an inconvenient
forum; and (d) further waives the right to object with respect to such
proceedings that any such court does not have jurisdiction over such PARTY.

18.4     Force Majeure.  Except with respect to delays or nonperformance caused
by the negligent or intentional act or omission of a PARTY, any delay or
nonperformance by such PARTY (other than payment obligations under this
AGREEMENT) will not be considered a breach of this AGREEMENT to the extent such
delay or nonperformance is caused by acts of God, natural disasters, acts of the
government or civil or military authority, fire, floods, epidemics, quarantine,
energy crises, war or riots or other similar cause outside of the reasonable
control of such PARTY (each, a “FORCE MAJEURE EVENT”), provided that the PARTY
affected by such FORCE MAJEURE EVENT shall promptly begin or resume performance
as soon as reasonably practicable after the event has abated.  If a FORCE
MAJEURE EVENT prevents a PARTY from performing any of its obligations under this
AGREEMENT for one hundred eighty (180) days or more, then the other PARTY may
terminate this Agreement immediately upon written notice to the non-performing
PARTY pursuant to Section 14.2 (termination for cause).

18.5     Waivers and Amendments.  The failure of any PARTY to assert a right
hereunder or to insist upon compliance with any term or condition of this
AGREEMENT shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other PARTY.
  No waiver shall be effective unless it has been given in writing and signed by
the PARTY giving such waiver.  No provision of this AGREEMENT may be amended or
modified other than by a written document signed by authorized representatives
of each PARTY.

18.6     Relationship of the Parties.  Nothing contained in this AGREEMENT will
be deemed to constitute a partnership, joint venture, or legal entity of any
type between PFIZER and AXSOME, or to constitute one PARTY as the agent of the
other.  Moreover, each PARTY agrees not to construe this AGREEMENT, or any of
the transactions contemplated hereby, as a partnership for any tax purposes.
 Each PARTY shall act solely as an independent contractor, and nothing in this
AGREEMENT shall be construed to give any PARTY the power or authority to act
for, bind, or commit the other PARTY.

18.7     Successors and Assigns.  This AGREEMENT shall be binding upon and inure
to the benefit of the PARTIES hereto and their respective successors and
permitted assigns.

18.8     Notices.  All notices, consents, waivers, and other communications
under this AGREEMENT shall be in writing and shall be deemed to have been duly
given when: (a) delivered by hand (with written confirmation of receipt), (b)
sent by email (with written confirmation of receipt), provided that a copy is
sent by an internationally recognized overnight delivery service (receipt
requested), or (c) when received by the addressee, if sent by an internationally
recognized overnight delivery service (receipt requested), in each

32

 

 



 

case to the appropriate addresses and email set forth below (or to such other
addresses and email as a PARTY may designate by written notice):

If to PFIZER:

Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: General Counsel

Email: [***]

If to AXSOME:

Axsome Therapeutics, Inc.

200 Broadway, 3rd Floor

New York, New York 10038

Attention: General Counsel

Email: ___________________________________________

With a copy to (which shall not constitute notice or service of process):

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078

Telephone:      (973) 307-3004

Facsimile:        (973) 520-2551

E-mail:            emilio.ragosa@dlapiper.com

Attention:        Emilio Ragosa, Esq.

 

18.9     Further Assurances.    AXSOME and PFIZER hereby covenant and agree
without the necessity of any further consideration, to execute, acknowledge and
deliver any and all such other documents and take any such other action as may
be reasonably necessary or appropriate to carry out the intent and purposes of
this Agreement.

18.10   No Third Party Beneficiary Rights.  This AGREEMENT is not intended to
and shall not be construed to give any THIRD PARTY any interest or rights
(including, without limitation, any third party beneficiary rights) with respect
to or in connection with any agreement or provision contained herein or
contemplated hereby.

18.11   Entire Agreement; Confidentiality Agreement

18.11.1            This AGREEMENT, together with its Schedules, sets forth the
entire agreement and understanding of the PARTIES as to the subject matter
hereof and supersedes all proposals, oral or written, and all other prior
communications between the PARTIES with respect to such subject matter,
including, without limitation, that certain Confidential Disclosure Agreement by
and between PFIZER and AXSOME with effective date of June 28, 2019  (“CDA”),
which is hereby terminated and of no further force and effect.  The PARTIES
acknowledge and

33

 

 



 

agree that, as of the EFFECTIVE DATE, all CONFIDENTIAL INFORMATION (as defined
in the CDA) disclosed by PFIZER or its AFFILIATES pursuant to the CDA shall be
considered PFIZER’s  CONFIDENTIAL INFORMATION and subject to the terms set forth
in this AGREEMENT.

18.11.2            In the event of any conflict between a material provision of
this AGREEMENT and any Schedule hereto, the AGREEMENT shall control.

18.12   Counterparts.  This Agreement may be executed in two or more
counterparts, including electronic counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

18.13   Cumulative Remedies.  No remedy referred to in this AGREEMENT is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this AGREEMENT or otherwise available under law.

18.14   Waiver of Rule of Construction.    Each PARTY has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this AGREEMENT.  Accordingly, any rule of construction that any ambiguity in
this AGREEMENT shall be construed against the drafting Party shall not apply.

[Signature page to follow]

 



34

 

 



 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

 

 

 

AXSOME THERAPEUTICS, INC.

 

By:/s/ Herriot Tabuteau, M.D.

Name: Herriot Tabuteau, M.D.

Title: Chief Executive Officer

 

PFIZER INC.

 

By:/s/ Douglas Giordano

Name: Douglas Giordano

Title: Senior Vice President

 





 

 



 

Schedule 1.40

Licensed Patent Rights

Active Cases:

Docket No.

Country

Application Date

App. No.

Patent No.

Status

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 





 

 



 

Schedule 1.46

Net Sales of Combination Products

[***]

 

 



 

 



 

 

Schedule 1.79

Share Transfer Agreement

 

 



 

 



 

Schedule 1.92

Transfer Schedule

[***]

 





 

 



 

Schedule 5.1

Equity Payment

The value of the SHARES shall be of [***].





 

 



 

 

Schedule 5.2

Upfront Payment

The UPFRONT PAYMENT shall be [***].





 

 



 

Schedule 5.3

Regulatory Approval Milestone Payments

REGULATORY APPROVAL Milestone

REGULATORY APPROVAL MILESTONE PAYMENT

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 





 

 



 

Schedule 5.4

Sales Milestone Payments

 

SALES Milestone

SALES MILESTONE PAYMENT

SALES MILESTONE 1

[***]

[***]

SALES MILESTONE 2

[***]

[***]

SALES MILESTONE 3

[***]

[***]

SALES MILESTONE 4

[***]

[***]

 





 

 



 

 

Schedule 5.5

Royalty Payments

MARGINAL SALES RANGE*

MARGINAL ROYALTY RATE

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* For each PRODUCT, ranges are of the NET SALES in a CALENDAR YEAR of the
PRODUCT that are made during the ROYALTY TERM.





 

 



 

Schedule 15.2

Initial Press Release

 

 



 

 



 

 

Schedule 16.2

Certificates of Insurance

 

 

